 Case 2:19-md-02901-SFC ECF No. 74 filed 06/05/20           PageID.2014    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

IN RE: FORD MOTOR CO. F-150 AND                      Case No. 2:19-md-02901-SFC
RANGER TRUCK FUEL ECONOMY
MARKETING AND SALES PRACTICES                        Honorable Sean F. Cox
LITIGATION,

This Document Relates To:

Pińon v. Ford Motor Company,
Case No. 2:19-cv-12374-SFC



     NOTICE OF VOLUNTARY DISMISSAL OF NAMED PLAINTIFF
             RAMIRO ANTONIO SANDOVAL PIŃON

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Ramiro Antonio Sandoval

Pińon (“Plaintiff Pińon”) hereby voluntarily dismisses his claims in the above-

captioned action in their entirety, without prejudice as to his ability to submit a claim

as an absent class member in the event of a future recovery in this action. No class

has been certified and no answer or motion for summary judgment has been filed by

the Defendant in this case. Plaintiff Pińon is, therefore, entitled to be dismissed as a

named plaintiff in this action without prejudice.

      As a result, since Plaintiff Pińon is the only Named Plaintiff in his underlying

complaint, Pińon v. Ford Motor Company, Case No. 2:19-cv-12374-SFC, that

underlying complaint shall be dismissed in its entirety without prejudice.
 Case 2:19-md-02901-SFC ECF No. 74 filed 06/05/20   PageID.2015   Page 2 of 3




DATED: June 5, 2020               Respectfully Submitted,

                                  By: /s/ E. Powell Miller
                                  E. Powell Miller (P39487)
                                  Sharon S. Almonrode (P33938)
                                  THE MILLER LAW FIRM, P.C.
                                  950 West University Drive, Suite 300
                                  Rochester, MI 48307
                                  Telephone: (248) 841-2200
                                  Fa: (248) 652-2852
                                  epm@millerlawpc.com
                                  ssa@millerlawpc.com

                                  Interim Lead Counsel for Plaintiffs
                                  and the Class
                                  Margeaux R. Azar
                                  Franklin D. Azar & Associates, P.C.
                                  14426 East Evans Avenue
                                  Aurora, CO 80014
                                  Telephone: (303) 757-3300
                                  Fax: (720) 213-5131
                                  azarm@fdazar.com

                                  Counsel for Plaintiff Ramiro Antonio
                                  Sandoval Pińon




                                   -2-
 Case 2:19-md-02901-SFC ECF No. 74 filed 06/05/20             PageID.2016   Page 3 of 3




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on June 5, 2020, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to counsel of record.



                                             /s/ E. Powell Miller
                                             E. Powell Miller




                                         -3-
